Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered. Claims 23-27, 29, 30-39, and 41-44 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 23-27 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrov (US Pub No 2017/0113409, hereinafter “Patrov”) in view of Kopping et al. (US 20190352804 A1, hereinafter “Kopping”) with evidence of Mech (US 2015/0091200 A1, hereinafter “Mech”).

Regarding claim 23, Patrov teaches a method of additive manufacturing, the method comprising: extruding a build material along a first path to form a first strand portion (strand labeled “1” in Fig. 4; one of the first plurality of lengths discussed in [0055]);
extruding the build material along a second path to form a second strand portion adjacent the first strand portion (strand labeled “2” in Fig. 4; one of the first plurality of lengths discussed in [0055]), wherein a first gap is formed between the first strand portion and the second strand portion ([0055] teaches that the first plurality of lengths are deposited so that there are gaps between them) so that the first strand portion does not contact the second strand portion ((0053] the gaps are spaced so that one, two, or three strands may be deposited between them); and after forming the first and second strand portions, extruding the build material along a third path between the first path and the second path to form a filler strand portion in the first gap ({0053] teaches that the filler is deposited to fill the gaps), wherein the filler strand portion contacts the first strand portion and the second strand portion ([0053] teaches that the filler bonds to non-adjacent lengths of build material on each side); 
and wherein the filler strand portion is extruded at a rate of extrusion in which the amount of material deposited in the channel in any given window of time or distance along a print direction exceeds a volume (see Fig. 9 showing strands 5, 6, and 7 exceed the volume of the gap as they do not fit into the gap but protrude above the gap; [0081]
also teaches over-extruding the gap-filling material to more completely fill the gaps or provide excess material in them) of the first gap in the same given window of time or distance.

Patrov does not explicitly teach that the build material includes a powdered metal and a binder system and the steps of debinding and sintering the build material after extrusion to form a densified part.

In the same field of endeavor, Kopping teaches that an FDM filament may be made having a sinterable powder metal and a polymer binder (claim 24; see claims 23-26; [0012]- [0016] teaches similar compositions in the prior art). Kopping further teaches that the sinterable powder and binder may be debinded after printing (claim 25) and then sintered (claim 26).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the filament of Patrov and the sinterable metal/polymer filament of Kopping. Patrov teaches that the build material may be suitable plastic, thermoplastic, or other material that can be usefully extruded ((0031]). Kopping teaches that incorporating metal powder in to polymer plastic can enable the printing of metal structures via printing and sintering ([0391]), and the composition found in Kopping is advantageous because it can be rolled into a spool and is not as brittle as the compositions of the prior art ([0041]-[0043]).

As evidence that the deposition of Patrov may be combined with the metal/binder filament of Kopping, Mech teaches that fused deposition modeling may be used to extrude layers of material comprising plastic or metal, which can be incorporated to become a plastic chair or a metal sculpture ([0001]). Both Patrov and Mech teach that printing may occur via offset spaces/gaps that are later filled in (Patrov [0053] and [0055]; Mech [0070], Figs. 5-13 and accompanying text). Thus, it would have been obvious to a person having ordinary skill in the art at the effective time of filing that printing offset spacing in FDM may be used to print both metal and plastic build materials.

Regarding claim 24, Patrov teaches wherein the first gap has a uniform width in a direction perpendicular to the first path and to a layering axis ([0056] teaches that each length of build material is substantially parallel to each other, creating gaps that are substantially parallel to the first strand).

Regarding claim 25, Patrov teaches wherein the build material forming the first strand portion is extruded at a first temperature, and wherein the build material forming the filler strand portion is extruded at a second temperature, different than the first temperature ([0081] teaches that during the gap-filling extrusions they may increase the extrusion temperature).

Regarding claim 26, Patrov teaches wherein the second temperature is higher than the first temperature ([0081] teaches that during the gap-filling extrusions they may increase the extrusion temperature).

Regarding claim 27, Patrov does not explicitly teach wherein the second temperature is higher than the first temperature by 5 to 35 degrees Centigrade.

Patrov teaches in [0081] that a number of techniques may be used to prevent ridging, where the gap-filling material may adhere to one neighbor more than another. Patrov teaches to offset this the gap-filling material may have an increased temperature, compared to the separated strands ({0081]). 
Thus, it would have been obvious to optimize the increased temperature range of the gap-filling extrusions. A person having ordinary skill in the art would have been motivated to optimize the range of the increased temperature in order to prevent ridging and ensure the necessary bonding between the separated strands. See MPEP 2144.05.ILB “There is a Motivation to Optimize Result-Effective Variables” (stating that a result effective variable is a “variable which achieves a recognized result” and is a motivation for a person having ordinary skill in the art to experiment and reach a workable product/process/range).

Regarding claim 29, Patrov teaches 29 wherein the first strand portion is formed by extruding the build material at a first rate, and wherein the filler strand portion is formed by extruding the build material at a second rate, different than the first rate ([0081] teaches increasing the volume deposition rate during the gap-filling extrusions to overfill the gaps).

Regarding claim 30, Patrov teaches wherein the first strand portion, the second strand portion, and the filler strand portion are each formed by an extruder having a motor ([0033] teaches that a motor determines the feeding rate of the build material), wherein the first strand portion is formed by extruding the build material at a first torque of the motor ([0033] teaches controlling the rate of the motor, i.e. the torque of the motor, to control the feed rate of material), and wherein the filler strand portion is formed by extruding the build material at a second torque of the motor, different than the first torque of the motor ([0081] teaches increasing the volume deposition rate during the gap-filling extrusions, which includes increasing the rate of the motor feeding build material).

Regarding claim 31, Patrov teaches wherein the second torque of the motor is higher than the first torque of the motor ({0081] teaches increasing the volume deposition rate during the gap-filling extrusions, which includes increasing the rate of the motor feeding build material).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Patrov in view of Kopping with evidence of Mech and further in view of Batchelder et al (US Pub No 2015/0097307, hereinafter “Batchelder’”).

Regarding claim 32 and 33, Patrov teaches using a variety of sensors to measure the extrusion of various strands, such as a volume flow rate sensor ({0037]). However, Patrov does not explicitly state the volume flow rate sensor measures the pressure of the extruded material.

In the same field of endeavor, Batchelder teaches that a pressure sensor may be used to measure the pressure within an extrusion chamber, such they may measure the volume flow rate of the material ({0129]).

It would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Batchelder into Patrov, as Patrov teaches that volume flow rate may be measured with a sensor, and Batchelder teaches that they measure the volume flow rate with a pressure sensor.

Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Patrov in view of Kopping with evidence of Mech and further in view of Page (US Pub No 2015/0266235 Al, hereinafter “Page”).

Regarding claim 34, Patrov fails to teach:
extruding the build material along a fourth path to form a third strand portion above at least one of the first, the second, or the filler strand portions along a layering axis; 
and extruding the build material along a fifth path to form a fourth strand portion above at least one of the first, the second, or the filler strand portions along the layering axis and adjacent to the fourth strand portion, wherein a second gap is formed between the third strand portion and the fourth strand portion.

In the same field of endeavor, Page teaches that a third strand (606 on the left side in Fig 6A) may be deposited above a first strand (610 on the left side in Fig. 6A) and a fourth strand (606 on the right side in Fig. 6A) may be deposited above a second strand (610 on the right side in Fig. 6A) and the third and fourth strands form a gap (608 in Fig. 6A).

Regarding claim 35, Patrov fails to teach wherein the first gap has a first width in a direction perpendicular to the first path, wherein the second gap has a second width in a direction perpendicular to the fourth path, and wherein the first width is different from the second width.

Page teaches this formation (see Fig. 6A) with two gaps (616 and 608) and gap 616 is wider than gap 608 ([0084] teaches that gap 616 is wider than gap 608).

Regarding claim 36, Patrov fails to teach wherein the first gap is in communication with the second gap, and wherein the extruding the build material along the third path to form a filler strand portion in the first gap step occurs after the third strand and the fourth strand are formed.

In the same field of endeavor, Page teaches that a first gap may be produced (612 in 6A) and then a second gap may be produced (608) sequentially ([0084] teaches depositing layer 610 and leaving a gap and then depositing layer 606 and leaving a gap). Then layer 606 is deposited and portion 604 fills the two gaps ([0084]).

Regarding claim 37, Patrov fails to teach wherein the filler strand portion contacts the third strand portion and the fourth strand portion.

Page teaches that the filler portion 604 would form tightly around the perimeter of gaps 608 and 612, leaving little or no space ([0084]).

Regarding claims 34-36, it would have been obvious to incorporate Page into Patrov, as Page teaches that the method taught therein may be used to strengthen the interlink between layers ([0084]), as FDM parts can suffer from interlayer weaknesses ([0084]). Patrov likewise teaches that problems may occur when the deposited layer within the gap adheres to one neighbor strand more than another ({0081]). Therefore, it would have been within the purview of a person having ordinary skill in the art to incorporate the method of Page into Patrov in order to improve interlayer bonding.

Claims 38-39 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2015/0266235 A1) in view of Kopping et al. (US 2019/0352804 A1, hereinafter “Kopping”).

Regarding claim 38, Page teaches a method of additive manufacturing, the method comprising: 
forming a first layer (see Fig. 6f, the bottom layer is a first layer) of a part by extruding a build material; and forming a second layer of the part by: forming a first extrudate strand portion (see Fig. 6f, either side of 646 may be the first extrude strand) and a second extrudate strand (see Fig. 6f, either side of 646 may be the second extrude strand) portion, wherein the first and the second extrudate strand portions are separated by a gap (the gap is filled by 646 sequentially); and
forming a filler strand (connector segment 646; 0089) portion by extruding a build material into the gap, wherein the filler strand contacts a surface of the first layer (see Fig. 6f showing interconnection between the sides and the previous layer; 0089), the first extrudate strand portion, and the second extrudate strand portion, and wherein the filler strand portion is extruded at a rate of extrusion in which the amount of material deposited in the channel in any given window of time or distance along a print direction exceeds (protruded portion 648; 0089; Fig. 6F) a volume of the first gap in the same given window of time or distance.

Page fails to teach extruding a material including a powdered metal and a binder system and debinding and sintering the build material after extrusion to form a densified part.

In the same field of endeavor Kopping teaches that an FDM filament may be made having a sinterable powder metal and a polymer binder (claim 24; see claims 23-26; [0012]- [0016] teaches similar compositions in the prior art). Kopping further teaches that the sinterable powder and binder may be debinded after printing (claim 25) and then sintered (claim 26).

It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the filament of Page and the sinterable metal/polymer filament of Kopping. Page teaches that its process allows for greater adhesion between printed layers (0089) Kopping teaches that incorporating metal powder in to polymer plastic can enable the printing of metal structures via printing and sintering ([0391[), and the composition found in Kopping is advantageous because it can be rolled into a spool and is not as brittle as the compositions of the prior art ({0041]-[0043]). Thus, a person having ordinary skill in the art before the effective filing date would have found Kopping’s composition desirable for those reasons.

Regarding claim 39, Page teaches wherein the gap has a constant width see Fig. 6f showing a gap of constant width) such that a surface of the first extrudate strand portion is a constant distance from a surface of the second extrudate strand portion.

Regarding claim 42, Page teaches wherein the first extrudate strand portion is formed by extruding build material at a first rate (see Fig. 6f showing extruding at a certain rate to have a strand of a certain height), and wherein the filler strand portion is formed by extruding build material at a second rate (see Fig. 6f showing 646 having a greater volume and height than the sides, which necessarily comes from a greater extrusion rate in a given area; 0089), different than the first rate.

Regarding claim 43, Page teaches a method of additive manufacturing, the method comprising:
extruding a build material along a first path to form a first strand portion (see Fig. 6f, either side of 646 may be the first extrude strand);
extruding the build material along a second path to form a second strand portion (see Fig. 6f, either side of 646 may be the second extrude strand);
extruding the build material along a third path to form a filler strand (connector segment 646; 0089) portion between the first strand portion and the second strand portion, wherein the filler strand portion contacts a point on the first strand portion that is closest to the second strand portion (see Fig. 6F showing 646 connecting the two side strands completely at all points), and wherein the filler strand portion is extruded at a rate of extrusion in which the amount of material deposited in the channel in any given window of time or distance along a print direction exceeds (protruded portion 648; 0089; Fig. 6F) a volume of the first gap in the same given window of time or distance; 

Page fails to teach extruding a material including a powdered metal and a binder system and debinding and sintering the build material after extrusion to form a densified part.

In the same field of endeavor Kopping teaches that an FDM filament may be made having a sinterable powder metal and a polymer binder (claim 24; see claims 23-26; [0012]- [0016] teaches similar compositions in the prior art). Kopping further teaches that the sinterable powder and binder may be debinded after printing (claim 25) and then sintered (claim 26).

As it pertains to claims 39 and 42-43, it would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the filament of Page and the sinterable metal/polymer filament of Kopping. Page teaches that its process allows for greater adhesion between printed layers (0089) Kopping teaches that incorporating metal powder in to polymer plastic can enable the printing of metal structures via printing and sintering (([0391[), and the composition found in Kopping is advantageous because it can be rolled into a spool and is not as brittle as the compositions of the prior art ({0041]-[0043]). Thus, a person having ordinary skill in the art before the effective filing date would have found Kopping’s composition desirable for those reasons.

Claims 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2015/0266235 A1, hereinafter “Page”) in view of Kopping and further in view of Patrov.

Page fails to teach the limitations of claims 41 and 44.
In the same field of endeavor Patrov teaches that during the gap-filling extrusions they may increase the extrusion temperature ({0081] ).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Page and Patrov, as Patrov teaches that increasing the temperature during gap filling allows for facilitating the axial deformation of the gap-filling lengths of material into the full volume of the gaps being filled (0081), or in other words so that the filling material will more fully seep into the gap. Thus, a person having ordinary skill in the art before the effective filing date would have found it desirable for those reasons.

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive.

Applicant argues on pg. 6 of the remarks that as Patrov and Kopping cannot be combined as they deal with different materials.
The Examiner respectfully disagrees that this is an issue. Patrov and Kopping are combined as Kopping is a notably useful composite which is extrudable and less brittle [0012-16, 0041-43]. Mech shows that the deposition of Patrov may be combined with the metal/binder filament of Kopping as Mech teaches it is known that fused deposition modeling may be used to extrude layers of material comprising plastic or metal, which can be incorporated to become a plastic chair or a metal sculpture ([0001]). Both Patrov and Mech teach that printing may occur via offset spaces/gaps that are later filled in (Patrov [0053] and [0055]; Mech [0070], Figs. 5-13 and accompanying text) showing that both Patrov and Mech concern themselves with similar issues/problems to resolve. 
Thus, the rejection that it would have been obvious to a person having ordinary skill in the art at the effective time of filing that printing offset spacing in FDM may be used to print both metal and plastic build materials and the combination of Patrov with Kopping is proper. This fails to be an issue of “improper hindsight” and instead is a demonstration of what the ordinary artisan would have known as an acceptable combination of features before the effective filing date of the claimed invention. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712